UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETE NOBLE MUHAMMAD, a/k/a Pete Smith, a/k/a Jose,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (2:93-cr-00117-WO-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pete Noble Muhammad, Appellant Pro Se. Anna Mills Wagoner,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pete   Noble    Muhammad        seeks   to    appeal       the    district

court’s   order      denying      various        motions     Muhammad       had    filed

regarding his term of supervised release.                    In denying Muhammad

relief,   the    district     court      noted    that     the    issues       raised   in

Muhammad’s motions would be addressed during the course of his

then-pending     supervised       release     revocation         proceedings.          This

court   may    exercise     jurisdiction       only   over       final   orders.         28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.   28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Muhammad seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                         Accordingly,

we dismiss the appeal for lack of jurisdiction.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials        before    the       court    and

argument would not aid the decisional process.

                                                                               DISMISSED




                                          2